



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Rashid, 2017 ONCA 240

DATE: 20170323

DOCKET: C62205

Doherty, Huscroft and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Adrian Rashid

Appellant

Alan B. Richter, for the appellant

Kathleen Healey, for the respondent

Heard:  March 21, 2017

On appeal from the conviction entered on March 8, 2016 by
    Justice M. Block of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

This was a straightforward case.  It was for the trial judge to assess
    the circumstantial evidence and determine whether any inferences inconsistent
    with guilt were reasonably available on the totality of the evidence.

[2]

This court defers to that assessment absent demonstrated error in law or
    a clear and palpable factual error.  The appellant shows neither here.  A
    failure to articulate other possible factual scenarios in the reasons for
    judgment cannot be equated with a demonstrated failure to consider other
    possible scenarios.

[3]

The reasons were adequate.  The judge reviewed the evidence and made the
    basis for his finding clear.

[4]

The appeal is dismissed.


